Case 09-39937      Doc 1154    Filed 10/15/19 Entered 10/15/19 09:51:15           Desc Main
                               Document      Page 1 of 21


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re                                                ) Chapter 11
                                                     )
EQUIPMENT ACQUISITION RESOURCES, INC.                ) Case No.: 09 B 39937
                                                     )
                    Debtor.                          ) Hon. Donald R. Cassling

                                 NOTICE OF HEARING

       PLEASE TAKE NOTICE that on October 15, 2019, William A. Brandt, Jr. (the “Plan
Administrator”), acting solely in his capacity as the Plan Administrator for Equipment
Acquisition Resources, Inc. (the “Debtor”), filed the following pleadings:

        1.   Motion for Entry of an Order Authorizing Final Distributions to Holders of
             Allowed Claims [Docket No. 1152] (the “Final Distribution Motion”), seeking
             authority to make final distributions to creditors in the amounts set forth in the
             Final Distribution Motion; and

        2.   Motion for Final Decree [Docket No. 1153] (the “Final Decree Motion,” and
             collectively with the Final Distribution Motion, the “Motions”), seeking a final
             decree closing the Debtor’s bankruptcy case.

        PLEASE TAKE FURTHER NOTICE that a hearing on the Motions, together with
objections timely filed, if any, will be held before the Honorable Donald R. Cassling in
Courtroom No. 619, 219 South Dearborn Street, Chicago, Illinois, on November 5, 2019, at
10:00 a.m., at which time and place you may appear if you so see fit.

       PLEASE TAKE FURTHER NOTICE that any person wishing to object to either of the
Motions is directed to file their objections in writing with the Clerk of the United States
Bankruptcy Court, 219 South Dearborn Street, Chicago, Illinois 60604, on or before November
5, 2019, at 10:00 a.m., with a copy of said objections to be simultaneously served upon
undersigned counsel.

       PLEASE TAKE FURTHER NOTICE that you may obtain a copy of the Motions by
contacting undersigned counsel via telephone (312-876-6934) or via electronic mail
(sean.williams@saul.com).




                                             1
Case 09-39937     Doc 1154   Filed 10/15/19 Entered 10/15/19 09:51:15       Desc Main
                             Document      Page 2 of 21


Dated: October 15, 2019               Respectfully Submitted,

                                      SAUL EWING ARNSTEIN & LEHR LLP

                                      By: /s/ Sean P. Williams
                                      Barry A. Chatz (6196639)
                                      Sean P. Williams (6314275)
                                      SAUL EWING ARNSTEIN & LEHR LLP
                                      161 N. Clark Street, Suite 4200
                                      Chicago, IL 60601
                                      Tel: 312-876-7100
                                      Fax: 312-876-0288
                                      E-Mail: sean.williams@saul.com

                                      Counsel to William A. Brandt, Jr., acting solely in
                                      his capacity as the Plan Administrator for
                                      Equipment Acquisition Resources, Inc.




                                         2
Case 09-39937        Doc 1154      Filed 10/15/19 Entered 10/15/19 09:51:15              Desc Main
                                   Document      Page 3 of 21


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re                                                      ) Chapter 11
                                                           )
EQUIPMENT ACQUISITION RESOURCES, INC.                      ) Case No.: 09 B 39937
                                                           )
        Debtor.                                            ) Hon. Donald R. Cassling

                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 15, 2019, I electronically filed the foregoing Notice of

Hearing with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to those parties of record in this case. The Notice of Hearing has further been

served on all creditors and parties in interest via first class U.S. mail, as set forth on the attached

Service List.


                                                       /s/ Sean P. Williams

                                                       Sean P. Williams (6314275)
                                                       SAUL EWING ARNSTEIN & LEHR LLP
                                                       161 N. Clark Street, Suite 4200
                                                       Chicago, IL 60601
                                                       Tel: 312-876-7100
                                                       Fax: 312-876-0288
                                                       E-Mail: sean.williams@saul.com
Case 09-39937   Doc 1154   Filed 10/15/19 Entered 10/15/19 09:51:15   Desc Main
                           Document      Page 4 of 21




                           SERVICE LIST
Label Matrix for Case    09-39937
                 local noticing     Doc 1154% JAMES
                                                Filed   10/15/19
                                                    GRUDUS, ESQ.   Entered 10/15/19 09:51:15
                                                                                     ABCO LEASING Desc Main
0752-1                                          Document
                                             AT&T SERVICES, INC. Page 5 of 21        Rudy Radasevich
Case 09-39937                                 ONE AT&T WAY, ROOM 3A218                Neal Gerber & Eisenberg
Northern District of Illinois                 BEDMINSTER, N.J. 07921-2694             2 N LaSalle St., Suite 1700
Eastern Division                                                                      Chicago, IL 60602-4000
Fri Oct 11 13:48:50 CDT 2019
ACADEMIC CAPITAL GROUP                       (p)AMERICAN HONDA FINANCE                ADT Security Services
5947 Reliable Parkway                        P O BOX 168088                           14200 E Exposition Inc
Chicago, IL 60686-0059                       IRVING TX 75016-8088                     Aurora, CO 80012-2540



AERO EXPRESS                                 AFLAC                                    AGSCO
N719 state Rd. 67                            1932 Wynnton Road                        160 W Hintz Road
Ixonia, WI 53036-9514                        Columbus, GA 31999-0797                  Wheeling, IL 60090-5755



ALL CONTROL                                  ALPINE BEARING COMPANY                   ALSTER MACHINING
1644 Cambridge Drive                         PO Box 331                               4243 W Diversey Ave
Elgin, IL 60123-1143                         Allston, MA 02134-0003                   Chicago, IL 60639-2002



ALTEC CAPITAL (QUAIL CAPITAL)                AMERICAN BANK LEASING                    AMERICAN BANK-NC
33 Inverness Center Pkwy                     1566 Medical Drive                       8510 McAlpine Park Drive
Suite 200                                    Pottstown, PA 19464-3229                 Suite 210
Birmingham, AL 35242-7642                                                             Charlotte, NC 28211-6250


AMERIGAS                                     ARC DISPOSAL                             AT&T
Dept 0140                                    2101 S Busse Road                        PO Box 8220
Palatine, IL 60055-0140                      Mount Prospect, IL 60056-5566            Aurora, IL 60572-8220



AT&T MOBILITY                                ATLAS                                    (p)VOLKSWAGEN CREDIT UNION
PO Box 30218                                 PO Box 428                               1401 FRANKLIN BLVD
Los Angeles, CA 90030-0218                   Palatine, IL 60078-0428                  LIBERTYVILLE IL 60048-4460



Academic Capital Group                       Acura Moore                              Advanced Wireless Semiconductor Co.
131 S Dearborn 6th Floor                     350 North Street                         No. 6 DA-LI 1st RD
Chicago, IL 60603-5517                       Paul Street                              Tainan Science-Based Industrial PK
                                             Suite 2900                               HSIN-SHI TAINAN County, Taiwan
                                             Dallas, TX 75207-4430

Aeroflex Metelics, Inc                       Affiliated Ctrl                          Alan Moore (Red Oak Litigation)
c/o Bruce G. Almquist                        640 Wheat Lane                           15303 Dallas Parkay #350
2121 Crystal Drive, Suite 625                Wood Dale, IL 60191-1187                 Addison, TX 75001-6732
Arlington, VA 22202-3797


Alliance Commerical Capital                  Ally Financial Inc. f/k/a GMAC Inc.      American Bank Holdings, Inc.
885 N LaSalle                                P.O. Box 130424                          c/o Todd Ross
Chicago, IL 60610-3219                       Roseville, MN 55113-0004                 Womble Carlyle Sandridge & Rice, PLLC
                                                                                      1401 Eye Street, NW
                                                                                      7th Floor
                                                                                      Washington, DC 20005-2225
American Bank, FSBCase 09-39937 Doc 1154American
                                             Filed   10/15/19 Entered 10/15/19 09:51:15
                                                  Express                                    Desc Main
                                                                                American Express
c/o Womble Carlyle Sandridge & Rice, PLL     Document
                                         P.O. Box 981540        Page 6 of 21    PO Box 0001
Attn: Jeffrey L. Tarkenton               El Paso, TX 79998-1540                 Los Angeles, CA 90096-8000
1401 Eye Street, NW, 7th Floor
Washington, DC 20005-2225

American Express                          Margaret M Anderson                       Martha J. Anstett
PO Box 360002                             Fox, Swibel, Levin & Carroll, LLP         1111 Estate Ln.
Ft. Lauderdale, FL 33336-0002             200 West Madison Street                   Lake Forest, IL 60045-3619
                                          Suite 3000
                                          Chicago, IL 60606-3417

Anstett, David                            Anstett, Mark                             Gabriel B Antman
18400 West Belvidere Road                 1111 Estate Lane                          Law Offices of Gabriel B. Antman, P.C.
Grayslake, IL 60030                       Lake Forest, IL 60045-3619                111 West Washington Street
                                                                                    Suite 1863
                                                                                    Chicago, IL 60602-2712

George P Apostolides                      Arcos, Luis                               Konstantinos Armiros
Saul Ewing Arnstein & Lehr LLP            1115 Miller Lane                          ARNESTIN & LEHR LLP
161 N. Clark Street                       Apartment 204                             120 S Riverside Plaza Suite 1200
Suite 4200                                Buffalo Grove, IL 60089-4249              Chicago, IL 60606-3910
Chicago, IL 60601-3316

Arnstein & Lehr                           Thomas V Askounis                         Associated Bank, National Association
120 S Riverside Plaza                     Askounis & Darcy, PC                      Tyler Moore, Associated Bank NA
Suite 1200                                444 N Michigan Ave Ste 3270               330 E Kilbourn, #200
Chicago, IL 60606-3910                    Chicago, IL 60611-3906                    Milwaukee, WI 53202-3140


Audi                                      AutoDirect                                BANK OF THE WEST
PO Box 17497                              7805 Frontage Rd                          475 Sansome St.
Baltimore, MD 21297-1497                  Overland Park, KS 66204-2310              19th Floor
                                                                                    San Francisco, CA 94111-3172


BENSMAN GROUP                             BLUECROSS                                 BRUCE COSTELLO
2333 Waukegan Road                        PO Box 1186                               5006 Carraige Lane
Suite 275                                 Chicago, IL 60690-1186                    Santa Rosa, CA 95403-1365
Bannockburn, IL 60015-1574


BRYN MAWR                                 BRYTON ENGINEERING                        BURKERT
6 S Bryn Mawr Ave                         1111 E Warrenville Road                   7600 Hardin Drive
Bryn Mawr, PA 19010-3215                  Naperville, IL 60563-1400                 North Little Rock, AK 72117-1603



Debra Devassy Babu                        Balboa Leasing                            Bank of Jackson Hole
Askounis & Darcy, PC                      2010 Main Street, 11th Floor              900 W. Broadway
444 N. Michigan Avenue                    Irvine, CA 92614-8250                     Jackson, WY 83001
Suite 3270
Chicago, IL 60611-3906

Bank of Jackson Hole                      Bank of West                              Peter C Bastianen
PO Box 7000                               PO Box 4002                               Codilis and Associates
Jackson, WY 83002-7000                    Concord, CA 94524-4002                    15W030 N. Frontage Rd.
                                                                                    Suite 100
                                                                                    Burr Ridge, IL 60527-6921
                 Case LLC
Bayview Loan Servicing,  09-39937          Doc 1154Bayview
                                                       Filed
                                                           Loan10/15/19
                                                                Servicing, LLCEntered 10/15/19 09:51:15
                                                                                                Jon M Beatty Desc Main
4425 Ponce De Leon Blvd., 5th Floor                    Document           Page    7  of
                                                   4425 Ponce De Leon Blvd., 5th Floor  21      Diamond McCarthy LLP
Coral Gables, FL 33146-1837                         Coral Gables, Florida 33146-1837            909 Fannin Street, Suite 1500
                                                                                                Houston, TX 77010-1026


Richard M Bendix Jr                                 Bennett, Kyle                               John A Benson Jr.
Dykema Gossett PLLC                                 612 Belinder Lane                           Huck Bouma, PC
10 South Wacker Drive Suite 2300                    Apartment 2715                              1755 South Naperville Road
Chicago, IL 60606-7439                              Schaumburg, IL 60173-5263                   Suite 200
                                                                                                Wheaton, IL 60189-5844

Gregory A Biegel                                    Billups, Shauntee                           Phillip J Block
Barrick, Switzer, Long, Balsley & Van Ev            1424 Millbrook Drive                        Riemer & Braunstein LLP
6833 Stalter Dr.                                    Algonquin, IL 60102-2521                    71 South Wacker Drive, Suite 3515
Rockford, IL 61108-2582                                                                         Chicago, IL 60606-4610


Blocker, Shane                                      (p)CALIFORNIA STATE BOARD OF EQUALIZATION   Stephen T. Bobo
130 South Pitt Street                               ACCOUNT REFERENCE GROUP MIC 29              Reed Smith LLP
Apartment 2                                         P O BOX 942879                              10 South Wacker Drive
Carlisle, PA 17013-3424                             SACRAMENTO CA 94279-0029                    Suite 4000
                                                                                                Chicago, IL 60606-7506

Vincent T Borst                                     Todd Michael Brooks                         Robert J Brown
Robbins, Salomon & Patt, Ltd.                       Whiteford Taylor & Preston LLP              Wyatt, Tarrant & Combs, LLP
180 North LaSalle Street, Suite 3300                Seven Sanit Paul St                         500 West Jefferson Street
Suite 1000                                          18th Floor                                  Suite 2800
Chicago, IL 60601-2808                              Baltimore, MD 21202-1639                    Louisville, KY 40202-2898

Francis X Buckley Jr.                               Paul W Bullard                              CAPITAL ONE
Thompson Coburn LLP                                 Pace, Suburban Bus Division of the RTA      PO Box 6492
55 East Monroe Street                               550 W. Algonquin Road                       Carol Stream, IL 60197-6492
37th Floor                                          Arlington Heights, IL 60005-4412
Chicago, IL 60603-6029

CARL STAEHLE CORP.                                  CERAMIC INDUSTRIES                          CHUBB & SONS INC
1840 INDUSTRIAL DRIVE                               PO box 2600                                 c/o Soffer Rech & Borg LLP
LIBERTYVILLE, IL 60048-9466                         Troy, MI 48007-2600                         48 Wall Street 26th Floor
                                                                                                New York, NY 10005-2900


CINTAS                                              CITIZENS BANK AND TRUST                     CITY ORNAMENTAL
1025 National Pkwy                                  Michael Weininger                           254 North State Street
Schaumburg, IL 60173-5620                           Lupel Weininger LLP                         Elgin, IL 60123-5453
                                                    30 N LaSalle St Suite 3520
                                                    Chicago, IL 60602-3334

CLEARBROOK                                          CLICKMAIL                                   CM FINANCIAL
1835 West Central road                              1155 Triton Drive                           2333 Waukegan Road
Arlington Heights, IL 60005-2410                    Suite E                                     Bannockburn, IL 60015-1572
                                                    Foster City, CA 94404-1252


CNA Insurance                                       COM ED                                      COMCAST
333 S Wabash                                        Customer Care Center                        PO Box 3001
Chicago, IL 60604-4107                              Attn: Revenue Management Dept.              Southeastern, PA 19398-3001
                                                    2100 Swift Drive
                                                    Oak Brook, IL 60523-1559
COMERICA         Case 09-39937          Doc 1154COMMUNITY
                                                    FiledBANK
                                                           10/15/19 Entered 10/15/19 09:51:15      Desc Main
                                                                                      COMPU-SOLUTIONS
c/o Colleen E McMnus/Carlson Dash LLC               Document
                                                PO Box 146         Page 8 of 21       4180 Route 83
216 S Jefferson, Ste 504                        Crooksville, OH 43731-0146             Suite 208a
Chicago, IL 60661-5698                                                                 Long Grove, IL 60047-9563


CONTINENTAL                                     CROSSROADS BANK                        Kurt M. Carlson
1221 Hartzell Street                            Elizabeth E Richert                    Carlson Dash LLC
New Havin, IN 46774-1418                        Crotty & Schiltz, LLC                  216 S. Jefferson Street
                                                120 N LaSalle Street, Suite 2000       Suite 504
                                                Chicago, IL 60602-2452                 Chicago, IL 60661-5698

W. Kent Carter                                  Center Funding                         Aaron B Chapin
Gordon Rees Scully Mansukhani, LLP              426 Lake Ave                           Husch Blackwell LLP
One North Franklin                              Crystald Lake, IL 60014-5727           120 South Riverside Plaza
Suite 800                                                                              Suite 2200
Chicago, IL 60606-3422                                                                 Chicago, IL 60606-3912

Charter National                                Charter National Bank and Trust        Charter National Bank and Trust
PO Box 918                                      2200 West Higgins Road                 Francis X Buckley Jr Esq
Streamwood, IL 60107-0918                       Hoffman Estates, IL 60169-2424         Thompson Coburn LLP
                                                                                       55 East Monroe 37th Floor
                                                                                       Chicago, IL 60603-6029

Barry A Chatz                                   Christopher B Lega                     Chubb
Saul Ewing Arnstein & Lehr LLP                  Riemer & Braunstein LLP                15 Mountain View Road
161 North Clark Street                          71 S Wacker Drive Suite 3515           Warren, NJ 07059-6711
Suite 4200                                      Chicago, IL 60606-4610
Chicago, IL 60601-3316

Rosanne Ciambrone                               Citizens Bank & Trust                  Citizens Bank & Trust Co. of Chicago
Duane Morris LLP                                5700 North Central Ave                 5700 N. Central Ave.
190 South LaSalle Street Suite 3700             Chicago, IL 60646-6410                 Chicago, IL 60646-6410
Chicago, IL 60603-3433


Scott R Clar                                    Coactiv Capital Partners, Inc.         Comerica Bank
Crane, Simon, Clar & Dan                        655 Business Center Drive              Detroit, MI 48226
135 S Lasalle Suite 3705                        Suite 655
Chicago, IL 60603-4101                          Horsham, PA 19044-3448


Comerica Bank                                   Commonwealth Edison Company            Commonwealth Edison Company
c/o Jeff Gansberg & Kurt Carlson                3 Lincoln Center 4th Floor             3 Lincoln Centre
Much Shelist                                    Attn: Bankruptcy Section/Claims        Attn: Bankruptcy Section
191 N. Wacker Dr., #1800                        Oakbrook Terrace, IL 60181-4204        Oakbrook Terrace, IL 60181-4204
Chicago, IL 60606-1631

Conchas, Pascual                                Conway                                 Cook County   Coll2
8N768 Brimfield Drive                           2211 Old Earhart Rd                    Treasurer’s   Office
Elgin, IL 60124-8634                            Suite 100                              118 N Clark   St Ste 112
                                                Ann Arbor, MI 48105-2963               Chicago, IL   60602-1590


Monette W Cope                                  Costello, John B.                      Court Square Leasing Corp
Weltman Weinberg & Reis Co LPA                  5006 Carriage Lane                     PO Box 17625
180 North LaSalle St Ste 2400                   Santa Rosa, CA 95403-1365              Baltimore, MD 21297-1625
Chicago, IL 60601-2704
                 Case
Court Square Leasing     09-39937
                     Corporation        Doc 1154Crossroads
                                                    Filed 10/15/19 Entered 10/15/19 09:51:15      Desc Main
                                                                                     Crossroads Bank
M&T Bank                                            Document           Page
                                                2201 NW Corporate Blvd #201 9 of 21  c/o Steve Jakubowski
Special Assets Dept                             Boca Raton, FL 33431-7337              The Coleman Law Firm
One Fountain Plaza 9th Flr                                                             77 West Wacker Drive, Ste 4800
Buffalo, NY 14203-1420                                                                 Chicago, IL 60601-1664

Crossroads Bank c/o Elizabeth Richert           James M. Crowley                       DAC
Crotty & Schiltz LLC                            Plunkett Cooney, P.C.                  125 West Orchid Street
120 N. LaSalle St., Suite 2000                  221 N. LaSalle Street                  Itasca, IL 60143-1764
Chicago, IL 60602-2452                          Suite 1550
                                                Chicago, IL 60601-1224

DCFS USA, L.L.C. (DCFS)                         DELTA INDUSTRIES                       DIGITAL HUB
c/o Riezman Berger, P.C.                        2201 Curtiss Street                    1040 N Halsted Street
7700 Bonhomme                                   Downers Grove, IL 60515-4010           Chicago, IL 60642-4222
7th Floor
St. Louis, MO 63105-1960

DIRECT ENERGY BUSINESS                          (p)DIRECTV LLC                         (p)DISCOVER FINANCIAL SERVICES LLC
1001 Liberty Ave 13th Floor                     ATTN BANKRUPTCIES                      PO BOX 3025
Pittsburgh, PA 15222-3728                       PO BOX 6550                            NEW ALBANY OH 43054-3025
                                                GREENWOOD VILLAGE CO 80155-6550


DISCOVER                                        DYNOMAX                                Daimler Trust
PO Box 6103                                     965 Campus Drive                       c/o BK Servicing, LLC
Carol Stream, IL 60197-6103                     Mundelein, IL 60060                    PO Box 131265
                                                                                       Roseville, MN 55113-0011


Alex Darcy                                      Richard A. Davidson                    Davidson, Thomas
Askounis & Darcy, PC                            Lane & Waterman LLP                    3915 South Wren Lane
444 N. Michigan Avenue                          220 N. Main Street                     Rolling Meadows, IL 60008-2960
Suite 3270                                      Suite 600
Chicago, IL 60611-3906                          Davenport, IA 52801-1953

Shelly A. DeRousse                              Department of the Treasury             Department of the Treasury
Freeborn & Peters LLP                           Internal Revenue Service               Internal Revenue Service
311 South Wacker Drive                          P.O. Box 7346                          P.O. Box 7346
Suite 3000                                      Philadelphia, PA 19101-7346            Philadelphia, Pennsylvania 19101-7346
Chicago, IL 60606-6679

Maria A Diakoumakis                             Allan B Diamond                        Disco EastCoast
Dykema Gossett PLLC                             Diamond McCarthy LLP                   PO Box 51584
10 S. Wacker Dr. Suite 2300                     Two Houston Center                     Los Angeles, CA 90051-5884
Chicago, IL 60606-7439                          909 Fannin Street Suite 1500
                                                Houston, TX 77010-1026

Discover Bank                                   Donna Malone                           Doran, Cody
DFS Services LLC                                4260 East Hoback Rd                    3946 North Ravenswood Avenue
PO Box 3025                                     Jackson, NY 83001                      #406
New Albany OH 43054-3025                                                               Chicago, IL 60613-5679


Doran, Cory                                     Jeremy M Downs                         Dennis A Dressler
454 North Aberdeen                              Goldberg Kohn Ltd.                     Dressler & Peters, LLC
Unit 3N                                         55 E. Monroe Street                    70 West Hubbard St.
IL 60642-7386                                   Ste 3300                               Suite 200
                                                Chicago, IL 60603-5800                 Chicago, IL 60654-5677
Drucker, Richard Case 09-39937             Doc 1154EF Capital
                                                       Filed Collections,
                                                               10/15/19 LLCEntered 10/15/19 09:51:15
                                                                                             ELEC ALCONTROLDesc Main
5701 West Higgins                                      Document          Page
                                                   Capital Recovery Advisors  10 of 21       740 Industrial Road
Chicago, IL 60630-2003                              2400 Augusta Drive                        Cary, IL 60013-3373
                                                    Suite 212
                                                    Houston, TX 77057-4998

ENVIRONMENTAL FUTURES                               EYEMED                                    Eich Tech
2210 W Irving Park Road                             PO Box 632530                             1110 Scott Hills Dr
Chicago, IL 60618-3806                              Cincinnati, OH 45263-2530                 Baltimore, MD 21208-3523



Frances Ellenbogen                                  Entrepix                                  Equipment Acquisition Resources, Inc.
Diamond McCarthy LLP                                2315 W Fairmount Dr                       555 South Vermont
909 Fannin Street, Suite 1500                       Tempe, AR 85282-3123                      Palatine, IL 60067-6947
Houston, TX 77010-1026


Yeny C. Estrada                                     Euclid Precision Grinding Co., Inc.       FARMERS AND MERCHANTS BANK
Locke Lord LLP                                      4896 East 345th Street                    Monette W Cope Esq
111 South Wacker Drive                              Willoughby, OH 44094-4607                 Weltman Weinberg & Reis Co LPA
Chicago, IL 60606-4409                                                                        180 N LaSalle St Ste 2400
                                                                                              Chicago, IL 60601-2704

FDIC/Receiver for Citizens BK & Trst Co Chgo        FIFTH THIRD BANK                          FIRST COMMUNITY BANK
c/o Stanley F Orszula                               Dykema Gossett PLLC                       165 S Randall Road
200 N. Martingale Rd, #200                          c/o Richard M Bendix Jr                   Elgin, IL 60123-5551
Schaumburg, IL 60173-2033                           10 S Wacker Drive Suite 2300
                                                    Chicago, IL 60606-7439

FIRST DUPAGE BANK                                   FIRST LEASE, INC.                         FIRST PREMIER LEASING
PO Box 427                                          Attn Mark Spiegel                         Debra Devassy Babu
Westmont, IL 60559-0427                             185 Commerce Dr, Unit 102                 401 North Michigan AVe Suite 550
                                                    Fort Washington, PA 19034-2416            Chicago, IL 60611-5523


FLODYNE                                             FLUID POWER                               FRED HONKAMP
1000 Muirfield Drive                                110 Gordon Street                         4230 North Oakland
Hanover Park, IL 60133-5426                         Elk Grove Village, IL 60007-1120          #290
                                                                                              Milwaukee, WI 53211-2042


FREIGHTQUOTE                                        Farmers & Merchants                       Farmers Ins
16025 West 113th Street                             41 S First Street                         PO Box 0914
Lenexa, KS 66219-5105                               Maimisburg. OH 45342-2872                 Carol Stream, IL 60132-0914



Farmers and Merchants Bank                          FedEx Customer Information Services       Fifth Third Bank (Chicago)
c/o Weltman, Weinberg & Reis, Co., L.P.A            Assignee of FedEx Express/FedEx Ground    Dykema Gossett
180 N. LaSalle Street, Ste. 2400                    Attn Revenue Recovery/Bankrupcty          10 S. Wacker Drive
Chicago, IL 60601-2704                              3965 Airways Blvd Module G 3rd Floor      Suite 2300
                                                    Memphis, TN 38116-5017                    Chicago, IL 60606-7439

Richard H Fimoff                                    First Comm Bank                           First Credit Funding
Robbins, Salomon & Patt Ltd                         165 S Randall Road                        PO Box 3892
180 North LaSalle Street                            Elgin, IL 60123-5551                      Seattle, WA 98124-3892
Suite 3300
Chicago, IL 60601-2808
                 Case
First Credit Funding  LLC 09-39937     Doc 1154FirstFiled
                                                     Credit10/15/19
                                                            Funding LLC Entered 10/15/19 09:51:15
                                                                                          First HorizonDesc Main
5201 Olympic Drive NW                              Document
                                               William Kent Carter   Page 11 of 21        165 Madison Street
Suite 210                                       Clark Hill PLC                            Memphis, TN 38103-2723
Gig Harbor, WA 98335-1778                       150 N Michigan Ave #2700
                                                Chicago, IL 60601-7576

First National Bank of McHenry                  First National Bank of McHenry            First Premier
3814 W. Elm St.                                 9705 Prairie Ridge Rd.                    5201 Eden Ave
PO Box 338                                      Richmond, IL 60071-9112                   Suite 180
McHenry, IL 60051-0338                                                                    Edina, MN 55436-2449


First Premier Capital, LLC                      FirstLease, Inc.                          Fremont Investment & Loan
c/o Alex Darcy/Juyon Ham                        185 Commerce Drive                        175 N Riverview
Askounis & Darcy, PC                            Fort Washington, PA 19034-2416            Anaheim, CA 92808-1225
401 North Michigan Avenue, Suite 550
Chicago, IL 60611-5523

Edward P. Freud                                 Richard C Friedman                        Frontier Elec
Ruff, Freud, Breems & Nelson, Ltd               302 17th Street                           451 Frontier Way
200 N. LaSalle Street                           Wilmette, IL 60091-3224                   Bensenville, IL 60106-3800
Suite 2020
Chicago, IL 60601-1025

Fujimi                                          GEORGE FERGUSON                           GIS Rolling, LLC
11200 SW Leveton Dr                             1521 E Commerce Ave                       c/o Michael A. Maciejewski, Ltd.
Tualatin, OR 97062-8094                         Carlisle, PA 17015-9166                   970 Oaklawn Ave., Ste. 204
                                                                                          Elmhurst, Illinois 60126-1000


GIS VENTURE                                     GLOBAL CONTACT                            GMAC
Paul W Bullard                                  16 West Main Street                       PO Box 130424
Michael A Maciejewski Ltd                       Marlton, NJ 08053-2205                    Roseville, MN 55113-0004
970 Oaklawn Avenue Suite 204
Elmhurst, IL 60126-1000

GMAC                                            GONIA CONSULTING                          GRINDAL
P.O. Box 9001951                                1301 Clear Springs Trace                  1551 E industrial Drive
Louisville, KY 40290-1951                       Suite 200                                 Itasca, IL 60143-1861
                                                Louisville, KY 40223-3855


GROB INC.                                       Jeffrey L. Gansberg                       Jeffrey D Ganz
1731 10th Ave                                   Much Shelist                              Riemer & Braunstein LLP
Grafton, WI 53024-2401                          191 N. Wacker Drive, Suite 1800           100 Cambridge Street, 22nd Floor
                                                Chicago, IL 60606-1631                    Boston, MA 02114-2527


Garcia, Carlos                                  Garcia, martin                            Zachary J Garrett
1993 North Heritage Circle                      1993 North Heritage Circle                Goldberg Kohn Ltd.
Palatine, IL 60074-1412                         Palatine, IL 60074-1412                   55 East Monroe Street
                                                                                          Suite 3300
                                                                                          Chicago, IL 60603-5800

Maria Georgopoulos                              Stephen B Gerald                          Gerald Investments
Codilis and Associates                          Whiteford Taylor Preston LLP              555 S Vermont
15W030 N Frontage Rd                            7 Saint Paul Street                       Palatine, IL 60067-6947
Burr Ridge, IL 60527-6921                       Baltimore, MD 21202-1697
Heather M GianninoCase 09-39937            Doc 1154Douglas
                                                       Filed   10/15/19 Entered 10/15/19 09:51:15
                                                           C. Giese                       Ronald E GoldDesc Main
Heavner, Scott, Beyers & Mihlar, LLC                   Document
                                                   Markoff Law LLC    Page 12 of 21       Frost Brown Todd LLC
111 East Main Street, Suite 200                     29 N. Wacker Drive                     201 E Fifth St
Decatur, IL 62523-1204                              Suite 1010                             Cincinnati, OH 45202-4113
                                                    Chicago, IL 60606-3203

Richard N Golding                                   Adam B Goodman                         Karen R Goodman ESQ
The Golding Law Offices, P.C.                       Goodman Tovrov Hardy & Johnson LLC     Taft Stettinius & Hollister LLP
The Boyce Building                                  105 West Madison Street                111 East Wacker Drive
500 North Dearborn Street, Second Floor             Suite 1500                             Suite 2800
Chicago, IL 60654-3300                              Chicago, IL 60602-4602                 Chicago, IL 60601-4277

Nicholas A Gowen                                    Dean C Gramlich                        Patrick B Gushue
Burke, Warren, MacKay & Serritella, P.C.            Much Shelist, P.C.                     U.S. Department of Justice, Tax Division
330 North Wabash Avenue                             191 N. Wacker Drive, Suite 1800        555 4th Street, NW Room 7724
 21st Floor                                         Chicago, IL 60606-1631                 Washington, DC 20001-2733
Chicago, IL 60611-3586

John W Guzzardo                                     HARRIS N.A.                            HEROLD Advertising Products LLC
Horwood Marcus & Berk Chartered                     PO Box 6201                            PO Box 871185
500 West Madison Street                             Carol Stream, IL 60197-6201            Wasilla, AL 99687-1185
Suite 3700
Chicago, IL 60661-4591

HEWLETT PACKARD                                     HOME DEPO                              HONEYWELL
420 Mountain Ave.                                   PO Box 6029                            12484 Collections Center Drive
Murray Hill, NJ 07974-2736                          The Lakes, NV 88901-6029               Chicago, IL 60693-0001



HOPATCONG                                           HOSTING.COM                            HP FINANCIAL
35 Byram Bay Road                                   PO Box 70309                           420 Mountain Ave.
Hopatcong, NJ 07843-1921                            Louisville, KY 40270-0309              Murray Hill, NJ 07974-2736



Jennifer L. Hamilton                                Harris Bank                            Harris N.A.
Crowley & Lamb, P.C.                                PO Box 6201                            Harris N.A.
221 N. LaSalle Street                               Carol Stream, IL 60197-6201            111 West Monroe Street
Suite 1550                                                                                 Chicago, IL 60603-4095
Chicago, IL 60601-1224

Hewlett-Packard Financial Services Company          James D Higgason Jr                    (p)HOME FEDERAL SAVINGS BANK
c/o David N. Crapo, Esq.                            Diamond McCarthy LLP                   ATTN MEGAN STENSLAND
Gibbons P.C.                                        909 Fannin                             1016 CIVIC CENTER DR NW
One Gateway Center                                  Houston, TX 77010-1049                 ROCHESTER MN 55901-1881
Newark, NJ 07102-5310

Huddle Advisors LLC                                 IBM                                    IBM CREDIT LLC
1204 Loyola Drive                                   10301 David Taylor Drive               B H Shideler
Libertyville, IL 60048-1278                         Charlotte, NC 28262-2334               Two Lincoln Centre
                                                                                           Oakbrook Terrace, Illinois 60181-4295


ICE MOUNTAIN                                        ICI PAINT                              ICON EAR, LLC
PO Box 52214                                        21033 Network Place                    c/o Steve Bobo
Phoenix, AZ 85072-2214                              Chicago, IL 60673-1210                 Reed Smith LLP
                                                                                           10 S. Wacker Dr.
                                                                                           Chicago, IL 60606-7506
ICON EAR, LLC Case 09-39937         Doc 1154ICON Filed  10/15/19
                                                 EAR, LLC  II    Entered 10/15/19 09:51:15
                                                                                   ICON EAR, LLCDesc
                                                                                                  III Main
100 5th Avenue                                  Document
                                            100 5th Avenue     Page 13 of 21       100 5th Avenue
4th Floor                                    4th Floor                                    4th Floor
New York, NY 10011-6910                      New York, NY 10011-6910                      New York, NY 10011-6910


ICON EAR, LLC Reed Smith LLP                 ICON II                                      IDES
10 S Wacker Drive 40th Flr                   100 5th Avenue                               Insolvency/Bkcy Subunit
Chicago, IL 60606-7506                       4th Floor                                    33 S. State Street, 10th Floor
                                             New York, NY 10011-6910                      Chicago, IL 60603-2804


IMAC                                         Illinois Department of Employment Security   Illinois Department of Revenue
1553 Commerce Drive                          33 South State Street                        Bankruptcy Section
Elgin, IL 60123-9304                         Chicago, Illinois 60603-2808                 100 W. Randolph - Level 7-425
                                             Attn: Bankruptcy Unit - 10th flr.            Chicago, IL 60601


Internal Revenue Service                     (p)INTERNAL REVENUE SERVICE                  Internal Revenue Service
Mail Stop 5014CHI                            CENTRALIZED INSOLVENCY OPERATIONS            Insolvency)
230 S. Dearborn Street, Room 2600            PO BOX 7346                                  200 W. Adams, Suite 2300
Chicago, IL 60604-1705                       PHILADELPHIA PA 19101-7346                   Chicago, IL 60606-5231


Internal Revenue Service                     Steve Jakubowski                             Gregory J Jordan
Mail Stop 5014CHI                            Robbins, Salomon & Patt, Ltd.                Jordan & Zito LLC
230 S. Dearborn Street, Room 2600            180 N. LaSalle Street                        55 West Monroe St., Suite 3600
Chicago, Illinois 60604-1705                 Suite 3300                                   Chicago, IL 60603-5026
                                             Chicago, IL 60601-2808

KCL, LLC                                     KLC FINANCIAL LLC                            KLC Financial
c/o P. Reid Lemasters                        3 Linden Lane                                3514 County Road 101
3 Linden Way                                 Wyoming, OH 45215-4208                       Minnetonka, MN 55345-1018
Wyoming, OH 45215-4208


KLC Finanical                                David A. Kallick                             Karasek, Tomasz
3514 County Road 101                         Benjamin, Gussin & Associates                23 North Yale Avenue
Minnetonka, MN 55345-1018                    801 Skokie Blvd.                             Villa Park, IL 60181-2340
                                             Suite 100
                                             Northbrook, IL 60062-4026

Karasek, Wojciech                            Alexander D Kerr Jr                          Kevin J Simard
715 Whitesail Drive                          Heyl Royster Voelker & Allen                 Reimer & Braunstein LLP
Schaumburg, IL 60194-3633                    33 N. Dearborn St.                           Three Center Plaza 6th Floor
                                             7th Floor                                    Boston MA 02108-2003
                                             Chicago, IL 60602-3195

Key Government Finance, Inc.                 Andrea Levin Kim                             Henry E Kinser
Andrew J Whealy Esq                          Diamond McCarthy LLP                         Wyatt Tarrant & Combs LLP
Kutak Rock LLP                               909 Fannin St                                250 West Main Street Suite1600
1650 Farnam Street                           Houston, TX 77010-1049                       Lexington, KY 40507-1746
Omaha, NE 68102-2186

Cameron W Kinvig                             Frank Kladis                                 Kathryn A Klein
Hunton & Williams LLP                        Regas, Frezados & Dallas LLP                 Riezman Berger PC
1445 Ross Avenue, Suite 3700                 111 W Washington St.                         7700 Bonhomme
Dallas, TX 75202-2755                        Suite 1525                                   7th Floor
                                             Chicago, IL 60602-2703                       St Louis, MO 63105-1960
Mark Jay Krum Case 09-39937   Doc 1154LABORFiled  10/15/19 Entered 10/15/19 09:51:15
                                            NETWORK                          LAKE SHORE Desc Main
Diamond McCarthy LLP                      Document
                                      565 Dundee Ave     Page 14 of 21       575 McCorkle Blvd
620 Eighth Ave 39th Floor             Elgin, IL 60120-3856                   Westerville, OH 43082-8888
New York, NY 10018-1443


LAMBDA                                LANAC TECH                             LEAF
3055 Del Sol Blvd                     525 W Van Buren                        PO Box 6444006
San Diego, CA 92154-3474              Suite 1150                             Cincinnati, OH 45264-4006
                                      Chicago, IL 60607-3825


LEASING ONE CORPORATION               LIBERTYVILLE BANK AND TRUST            LOCATOR SERVICES
202 W. Main Street                    Brian Ira Tanenbaum                    PO Box 75363
Frankfort, KY 40601-1894              2970 Marie Avenue, Suite 207           Baltimore, MD 21275-5363
                                      Northbrook, IL 60062-2024


Robert Langford                       Lawson, Donald                         Patrick S Layng
POB 019001                            8027 South Avalon                      Office of the U.S. Trustee, Region 11
Atwater, CA 95301-0910                Chicago, IL 60619-4505                 219 S Dearborn St
                                                                             Room 873
                                                                             Chicago, IL 60604-2027

Leaf Funding Corporation              Leasing Innovations                    Leasing One Corporation
2005 Market Street 14th Flr           261 North Highway 101                  PO Box 309
Philadelphia, PA 19103-7009           Solana Beach, CA 92075-1129            Frankfort, KY 40602-0309



Leasing One Corporation               Christopher B Lega                     Libertville Bank & Trust Company
Stites & Harbison PLLC                55 W. Monroe Suite 1925                507 N. Milwaukee Avenue
250 W Main Suite 2300                 Chicago, IL 60603-5079                 Libertyville, IL 60048-2000
Lexington, KY 40507-1758


Mitchell Lieberman                    Locke Lord Bissell & Liddell LLP       Thomas M Lombardo
Noonan & Lieberman Ltd.               David W Klaudt                         DiMonte & Lizak, LLC
105 West Adams                        2200 Ross Ave Ste 2200                 216 Higgins Road
Suite 1100                            Dallas, Texas 75201-2748               Park Ridge, IL 60068-5706
Chicago, IL 60603-6238

Longoria, Victor                      M&T Bank                               MAB PAINT / Sherwin Williams
5545 East Celebrity Circle            c/o GETMAN & BIRYLA, LLP               Sherwin Williams / MAB Paints
Hanover Park, IL 60133-5329           800 Rand Building                      16 W 485 S Frontage Rd
                                      14 Lafayette Square                    Ste 110
                                      Buffalo, New York 14203-1995           Burr Ridge, IL 60527

MARLIN LEASING Corporation            MATRIX BUSINESS TECHNOLOGIES           MCCLOUD
300 Fellowship Road                   PO Box 742501                          2500 W Higgins Road
Mount Laurel, NJ 08054-1727           Cincinnati, OH 45274-2501              Hoffman Estates, IL 60169-7200



MCCOLLISTER                           MCMASTER CARR                          MERCEDES BENZ FINANCIAL
PO Box 822685                         PO Box 7690                            PO Box 9001680
Philadelphia, PA 19182-2685           Chicago, IL 60680-7690                 Louisville, KY 40290-1680
MFG NEWS         Case 09-39937     Doc 1154MFRITZSCHE
                                               Filed 10/15/19 Entered 10/15/19 09:51:15      Desc Main
                                                                                MICHIGAN HERITAGE
1633 Central Street                            Document
                                           3638 N Hamilton Ave Page 15 of 21    28300 Orchard Lake Road
Evanston, IL 60201-1569                    Chicago, IL 60618-4915                 Suite 200
                                                                                  Farmington Hills, MI 48334-3704


MILLENNIUM BANK                            MMT Leasing Inc                        MOTION IND
2077 Miner St                              Barbara L Farley Esquire               2380 United Lane
Des Plaines, IL 60016-4711                 PO Box 53659                           Elk Grove Village, IL 60007-6815
                                           Philadelphia, PA 19105-3659


Mab Paint                                  Machinery Information Systems, Inc.    Eric J Malnar
414 N Carpenter Street                     c/o Szabo Associates, Inc.             Quintairos, Prieto, Wood & Boyer, P.A.
Chicago, IL 60642-6502                     3355 Lenox Road NE, 9th Floor          233 South Wacker Drive
                                           Atlanta, GA 30326-1394                 70th Floor
                                                                                  Chicago, IL 60606-6350

Mark Anstett                               Colleen E McManus                      Robert E Mckenzie
1111 Estate Lane                           Carlson Dash, LLC                      Arnstein & Lehr
Lake Forest, IL 60045-3619                 216 S. Jefferson                       120 S Riverside Plaza Ste 1200
                                           Suite 504                              Chicago, IL 60606-3910
                                           Chicago, IL 60661-5698

Brian H Meldrum                            Millennium Bank                        Minnwest Bank
Stites & Harbison                          2100 Miner Street                      12011 Business Park Development North
400 W. Market St.                          Des Plaines, IL 60016-4718             Champlin, MN 55316-4526
Louisville, KY 40202-3352


Moore, Alan                                C. Douglas Moran                       Kevin H Morse
350 North St. Paul Street                  Carlson Dash, LLC                      Clark Hill PLC
Suite 2900                                 216 S. Jefferson Street                130 E. Randolph Street, Suite 3900
Dallas, TX 75201-4234                      Suite 504                              Chicago, IL 60601-6317
                                           Chicago, IL 60661-5698

Kevin Murnighan                            Myron E Siegel                         N.E.T.
Carey, Filter, White & Boland              445 Sheridan Road Suite 200            4811 Lamar Ave
33 W Jackson                               Highwood, IL 60040-1317                Suite 4
5th Floor                                                                         Mission, KS 66202-1765
Chicago, IL 60604-4149

NATHAN THOMAS                              NATIONAL CITY                          NATIONAL LIFT TRUCK INC
5216 N Pleasant View Drive                 101 South 5th Street                   PO Box 5977
McHenry, IL 60050-7600                     Louisville, KY 40202-3157              Carol Stream, IL 60197-5977



NEETEK SYSTEMS INTEGRATION, INC.           NEWARK                                 NICOR
3182 Campus Drive                          P.O. Box 94151                         P.O. Box 190
Suite 415                                  Palatine, IL 60094-4151                Aurora, IL 60507-0190
San Mateo, CA 94403-3123


NISSAN                                     NORMAN EQUIP                           NORSTATES BANK
PO Box 0548                                9850 South Industrial Drive            David Fischer, Locke Lord
Carol Stream, IL 60132-0548                Bridgeview, IL 60455-2319              111 S Wacker Drive, Suite 4100
                                                                                  Chicago, IL 60606-4409
NORTH SIDE BANK Case 09-39937           Doc 1154NORTHWAY
                                                    Filed   10/15/19
                                                         STATE BANK      Entered 10/15/19 09:51:15
                                                                                           Nissan Motor Desc    Main
                                                                                                        Acceptance Corporation
4125 Hamilton Ave.                                  Document
                                                480 West Center Street Page 16 of 21       C/O Codilis & Associates, P.C.
Cincinnati, OH 45223-2273                         Grayslake, IL 60030-7827                     15W030 North Frontage Road
                                                                                               Suite 100
                                                                                               Burr Ridge, IL 60527-6921

Nissan Motor Acceptance Corporation               Nissan-Infiniti LT                           NorStates Bank
P.O. Box 660366 Dallas, TX 75266                  c/o Codilis and Associates                   216 West Madison Street
                                                  15W030 North Frontage Road                   Waukegan, IL 60085-8105
                                                  Suite 100
                                                  Burr Ridge, IL 60527-6921

NorStates Bank                                    Norstates Bank                               Paul M Nussbaum
% Wildman harrold Allen & Dixon LLP               1601 N Lewis                                 Whiteford Taylor Preston LLP
225 W Wacker Dr, #300                             Waukegan, IL 60085-1761                      7 Saint Paul Street
Chicago, IL 60606-1229                                                                         Baltimore, MD 21202-1697


OFC CREDIT                                        OFC Capital Corporation                      OFC Capital Corporation
3585 Atlanta Ave                                  c/o Law Offices of Gabriel B. Antman, PC     576 Colonial Park Drive
Atlanta, GA 30354-1705                            77 W. Washington St., Suite 719              Roswell, GA 30075-3794
                                                  Chicago, IL 60602-3274


Kenneth Oestreicher                               Matthew A Olins                              Orion Bank
Whiteford Taylor & Preston LLP                    Gould & Ratner                               c/o Iberia Bank
7 St Paul Street                                  222 North LaSalle Street                     PO Box 413040
19th Floor                                        Suite 800                                    Naples, FL 34101-3040
Baltimore, MD 21202-1636                          Chicago, IL 60601-1086

Raymond J Ostler                                  PECK BLOOM MILLER                            PENTECH FINANCIAL SERVICES INC
Gomberg Sharfman Gold Et Al                       105 West Adams                               240 E Hacienda Ave Suite 100
208 S Lasalle St Ste 1200                         31st Floor                                   Cambpell, CA 95008-6617
Chicago, IL 60604-1032                            Chicago, IL 60603-6227


PEOPLES GAS                                       PEOPLES GAS LIGHT & COKE COMPANY             PETER WOLTERS
Chicago, IL 60687-0001                            130 EAST RANDOLPH DRIVE                      PO Box 516514
                                                  CHICAGO, ILLINOIS 60601-6207                 Attn: Accounts Payable
                                                                                               Los Angeles, CA 90051-7801


PISCO                                             PITNEY BOWES                                 PNC Equipment Finance, LLC as successor by m
100 Leland Court                                  PO Box 856390                                to Town & Country Leasing, LLC
Unit A                                            Louisville, KY 40285-6390                    c/o Tucker Arensberg PC (Beverly Manne)
Bensenville, IL 60106-1603                                                                     1500 One PPG Place
                                                                                               Pittsburgh, PA 15222-5416

PNC Equipment Finance, LLC as successor by m      PNC Equipment Finance,LLC/Nat’l City Eq      PRE-PAID LEGAL
One PNC Plaza                                     % James M Crowley/Crowley & Lamb PC          PO Box 2629
18th Floor                                        221 N LaSalle St, #1550                      Ada, OK 74821-2629
249 5th Avenue                                    Chicago, IL 60601-1224
Pittsburgh, PA 15222-2707

PRINCIPAL                                         PRO-LINE                                     Pentech Financial
PO Box 10372                                      716 N. Edgewood Ave                          1301 Madrid Street
Des Moines, IA 50306-0372                         Wood Dale, IL 60191-1259                     Suite 103
                                                                                               Marshall, MN 56258
Pentech FinancialCase 09-39937             Doc 1154People’s
                                                       Filed   10/15/19
                                                            Capital and LeasingEntered
                                                                                Corp. 10/15/19 09:51:15      Desc
                                                                                                Peoples National BankMain
                                                                                                                      of Kewanee
PO Box 790247                                          Document          Page
                                                   c/o Dennis A. Dressler, Esq.  17  of 21      c/o Matthew A. Olins, Esq.
St Louis, MO 63179-0247                              Dressler Peters, LLC                           Duane Morris LLP
                                                     111 W. Washington St.                          190 South LaSalle Street, Suite 3700
                                                     Ste. 1900                                      Chicago, IL 60603-3433
                                                     Chicago, IL 60602-2703
Elizabeth Gayle Peterson                             James M Philbrick                              Player, Sheldon
FactorLaw                                            Law Offices of James M. Philbrick, P.C.        4260 East Hoback River Road
105 W. Madison St.                                   P. O. Box 351                                  Jackson, WY 83001-8838
Suite 1500                                           Mundelein, IL 60060-0351
Chicago, IL 60602-4602

Podraza, Jennifer                                    Power/Mation Division                          Diana H Psarras
304 Kosan Circle                                     1310 Energy Lane                               Robbins Salomon & patt Ltd
Streamwood, IL 60107-1122                            PO Box 8198                                    25 East Washington Street Suite 1000
                                                     St Paul MN 55108-0198                          Chicago, IL 60602-1708


QUILL                                                REALIANCE STANDARD                             REID SUPPLY
PO Box 37600                                         PO Box 3124                                    2265 Black Creek Road
Philadelphia, PA 19101-0600                          Southeastern, PA 19398-3124                    Muskegon, MI 49444-2673



REPUBLIC BANK                                        REVERE 2                                       (p)REAL TIME RESOLUTIONS INC
2221 Camden Court                                    3866 Paysphere Circle                          PO BOX 36655
Oakbook, IL 60523-4516                               Chicago, IL 60674-0038                         DALLAS TX 75235-1655



RecoverEdge LLP                                      Red Oak Acquisition Fund V, LLC                Regions Mortgage
S R Tumminello/Capital Recovery Advisors             350 North St. Paul Street                      PO Box 18001
2400 Augusta Dr, Ste 212                             Suite 2900                                     Hattlesburg, MS 39404-8001
Houston, TX 77057-4998                               Dallas, TX 75201-4234


Gabriel Reilly-Bates                                 Republic Bank Of Chicago                       Republic Bank of Chicago
Taft Stettinius & Hollister LLP                      2221 Camden Court                              c/o Alexander D. Kerr, Jr.
111 E. Wacker Drive                                  Oak Brook, IL 60523-4516                       Tishler & Wald, Ltd.
Suite 2800                                                                                          200 S. Wacker Drive, Suite 3000
Chicago, IL 60601-4277                                                                              Chicago, IL 60606-5815

Republic Bank of Chicago c/o                         Republic Bank of Chicago c/o                   Joseph D Roach
Edward P. Freud                                      Edward P. Freud, esq.                          Briggs and Morgan, P.A.
Ruff, Freud, Breems & Nelson Ltd.                    Ruff, Freud, Breems & Nelson Ltd.              2200 IDS Center, 80 South 8th Street
200 N. LaSalle Street, Suite 2020                    200 N. LaSalle Street, Suite 2020              Minneapolis, MN 55402
Chicago, IL 60601-1025                               Chicago, IL 60601-1025

Rockford Capital Leasing                             Rockford Capital Leasing Inc                   Rockford Capital Leasing, Inc.
4249 East State St #301                              Barrick Switzer Long Balsley & Van Evera       c/o Gregory A. Biegel
Rockford, IL 61108-2045                              Gregory A Biegel                               Barrick, Switzer, Long, Balsley & Van Ev
                                                     6833 Stalter Drive First Floor                 6833 Stalter Drive, First Floor
                                                     Rockford. IL 61108-2582                        Rockford, IL 61108-2582

Todd A Rowden                                        Daniel Rubin                                   David E Runck
Thompson Coburn LLC                                  Howard and Howard                              Fafinski Mark & Johnson, P.A.
55 E Monroe St 37th Floor                            200 S. Michigan Ave.                           775 Prairie Center Drive
Chicago, IL 60603-6029                               Suite 1100                                     Eden Prairie, MN 55344-7314
                                                     Chicago, IL 60604-2461
                 Case 09-39937
SG EQUIPMENT FINANCE                      Doc 1154SIGNSFiled
                                                        NOW 10/15/19 Entered 10/15/19 09:51:15      Desc
                                                                                       (p)SPRINT NEXTEL     Main
                                                                                                        CORRESPONDENCE
Fox Swibel Levin & Carroll LLP                        Document
                                                  1300 B. Remington Road Page 18 of 21 ATTN BANKRUPTCY DEPT
200 West Madison Street Suite 3000                 Schaumburg, IL 60173-4800                   PO BOX 7949
Chicago, IL 60606-3417                                                                         OVERLAND PARK KS 66207-0949


STATE COMPTROLLER - TX                             STATE FARM                                  SUNTRUST LEASING CORP.
PO Box 149348                                      9140 Waukegan Road                          Vincent T Borst/Robbins Saloman Patt Ltd
Austin, TX 78714-9348                              Morton Grove, IL 60053-2125                 25 E Washington St, #1000
                                                                                               Chicago, IL 60602-1708


SUSQUEHANNA COMMERCIAL                             SYDOR Optics                                Santander Bank NA in interest of SOVEREIGN B
1566 Medical Drive                                 31 Jet View Dr.                             c/o Dennis A. Dressler
Suite 201                                          Rochester, NY 14624-4903                    Dressler & Peters, LLC
Pottstown, PA 19464-3229                                                                       70 W Hubbard Street, Suite 200
                                                                                               Chicago, IL 60654-5677

Ryan T Schultz                                     Shauntee Billups                            Sherwin Williams
Fox Swibel Levin & Carroll LLP                     1731 W. North Shore Avenue                  261 E Northwest Hwy
200 W. Madison                                     #1                                          Palatine, IL 60067-8114
Suite 3000                                         Chicago, IL 60626-6579
Chicago, IL 60606-3417

Morgan M. Smith                                    Smith, Wilbur                               Jean Soh
Dykema Gossett PLLC                                231 Old Town Road                           Polsinelli PC
10 S. Wacker Dr., Suite 2300                       Gardners, PA 17324-9098                     150 N. Riverside Plaza
Chicago, IL 60606-7439                                                                         Ste 3000
                                                                                               Chicago, IL 60606-1599

Sovereign Bank                                     Sovereign Bank                              Spie
c/o Dennis A. Dressler                             3 Huntington Quadrangle                     PO Box 10
Dressler & Peters LLC                              Suite 101                                   Bellingham, WA 98227-0010
111 W. Washington                                  Melville, NY 11747-4602
Ste. 1900
Chicago, IL 60602-2703
State Bank & Trust                                 State Board of Equalization                 Catherine L Steege ESQ
Attn Jon Aarsvold                                  Special Operations Branch MIC:55            Jenner & Block LLP
3100 13th Avenue S                                 PO Box 942879                               353 N. Clark Street
Fargo, ND 58103-3507                               Sacramento, CA 94279-0055                   Chicago, IL 60654-5474


Stefan Sydor Optics, Inc.                          Steiner                                     Stone, Brandon
c/o William R. Alexander                           1250 Touhy Avenue                           524 North Airlite Street
Remington, Gifford, et al.                         Elk Grove Village, IL 60007-4985            Elgin, IL 60123-2678
183 E. Main St
Rochester, NY 14604-1612

Sun Source                                         Suntrust Equipment Finance & Leasing Corp   Suntrust Leasing Corp
2301 Windsor Ct                                    300 East Joppa Rd Suite 700                 c/o RH Fimoff/Robbbins Salomon Patt
Addison, IL 60101-1462                             Towson Maryland 21286-3001                  25 E Washington St 1000
                                                                                               Chgo, IL 60602-1708


(c)SUSQUEHANNA COMMERCIAL FINANCE, INC.            Jerry L Switzer                             TD BANKNORTH
2 GREAT VALLEY PKWY STE 300                        Polsinelli, PC                              c/o Kevin J. Sinard Esquire
MALVERN PA 19355-1319                              150 North Riverside Plaza                   Riemer & Braustein LLP
                                                   Suite 3000                                  Three Center Plaza
                                                   Chicago, IL 60606-1599                      Boston, MA 02108-2090
                 Case
TD BankNorth Leasing      09-39937 Doc 1154TD BankNorth
                      Corporation              Filed 10/15/19         Entered 10/15/19 09:51:15
                                                        Leasing Corporation             TD Banknorth   Desc
                                                                                                       Leasing Main
                                                                                                               Corporation
% Jeffrey D Ganz/Riemer & Braunstein LLP       Document          Page    19 LLP
                                           Phillip Block/Riemer & Braunstein of 21      Two Portland   Square
3 Cener Plaza, Fl6                         3 Center Plaza, Fl 6                         Portland, ME   04101-4088
Boston, MA 02108-2003                      Boston, MA 02108-2003


TECH-ASSIST                                 THE National Bank                            THE National Bank
3700 Palomar Lane                           1800 McDonough Road, Suite 210               c/o Richard A. Davidson
Austin, TX 78727-3034                       Hoffman Estates, IL 60192-4565               Lane & Waterman LLP
                                                                                         220 N, Main St Ste 600
                                                                                         Davenport, IA 52801

TIGER DRYLAC                                TOMAS TRAXMANDL                              TOWN AND COUNTRY LEASING
3855 Swenson Avenue                         2619 North 74th Ave                          PO Box 820116
St Charles, IL 60174-3437                   Elmwood Park, IL 60707-0343                  Philadelphia, PA 19182-0116



Thomas J Tallerico                          Brian Ira Tanenbaum                          The Community Bak
Bodman PLC                                  Law Offices of Brian Ira Tanenbaum, Ltd      c/o Weltman, Weinberg & Reis, Co., L.P.A
201 W Big Beaver Road                       2970 Maria Avenue, Suite 270                 180 N. LaSalle Street. Ste. 2400
Troy, MI 48084-4160                         Northbrook, IL 60062-2024                    Chicago, IL 60601-2704


The Community Bank                          The Community Bank                           The Finer Line
2850 Maysville Pike, Unit B2                c/o Weltman, Weinberg & Reis Co., L.P.A.     1306 N Plum Rd
Zanesville, OH 43701-7618                   180 N. LaSalle Street, Ste. 2400             Schaumburg, IL 60173
                                            Chicago, IL 60601-2704


The North Side Bank & Trust Company         Thomas, Nathan                               Trans Pak
c/o Ronald E. Gold, Esq.                    5216 North Pleasant View Drive               520 S Vermont St
Frost Brown Todd LLC                        Mchenry, IL 60050-7600                       Palatine, IL 60067
2200 PNC Center, 201 E. Fifth Street
Cincinnati, Ohio 45202

Trinity                                     Trism Business Solutions LLC                 Stephen R. Tumminello
Division of Bank of the West                4974 S. Rainbow Blvd. Suite 100              Capital Recovery Advisors
475 Sansome Street                          Las Vegas, Nevada 89118-1413                 2400 Augusta Drive
19th Floor                                                                               Suite 212
San Francisco, CA 94111-3172                                                             Houston, TX 77057-4998

ULINE                                       UPS                                          US BANK
2105 S. Lakeside Drive                      Lockbox 577                                  1450 Channel Parkway
Waukegan, IL 60085-8308                     Carol Stream, IL 60132-0577                  Marshall, MN 56258-4005



US Bancorp Manifest Funding Services        US FINANCIAL                                 USED EQUIPMENT DIRECTORY
c/o Alex Darcy/Juyon Ham                    9122 Montgomery Road                         3700 Palomar Lane
401 N. Michigan Ave.                        Suite 202                                    Austin, TX 78727-3034
Suite 550                                   Cincinnati, OH 45242-7745
Chicago, IL 60611-5523

VALTECH CORP                                VELOCITY FINANCIAL GROUP INC                 VETERANS MESSENGER
2113 Sanatoga Station Road                  500 Edgewater Drive                          PO Box 66973
Pottstown, PA 19464-3275                    Ste 509                                      Chicago, IL 60666-0973
                                            Wakefield, MA 01880-6222
VILL OF PALATINE Case 09-39937          Doc 1154VONLEHMAN
                                                    Filed 10/15/19 Entered 10/15/19 09:51:15        Desc Main
                                                                                       VW Credit, Inc.
200 East Wood Street                                Document          Page
                                                c/o Wyatt Tarrant & Combs LLP 20 of 21 P.O. Box 829009
Palatine, IL 60067-5339                              250 W Main st, Ste 1600                              Dallas, TX 75382-9009
                                                     Lexington, KY 40507-1746


Value Recovery Group, LP                             Varilease Technology Finance Group Inc               Vavrich, Martin
919 Old Henderson Rd.                                MeLisa Platte                                        275 East Lincoln Avenue
Columbus OH 43220-3722                               8451 Boulder Court                                   Glendale Heights, IL 60139-2616
                                                     Ste 200
                                                     Walled Lake MI 48390-4147

Verizon                                              Wafer Technology, LTD                                Waukegan Savings Bank
PO Box 9622                                          34 Maryland Rd.                                      Micheal L Weissman
Mission Hills, CA 91346-9622                         Tongwell, Milton Keynes, Bucks                       180 North LaSalle Street Suite 3200
                                                     MK15 8HJ, United Kingdom                             Chicago, IL 60601-2800


Daniel I Waxman                                      Michael B Weininger                                  WesBanco Bank, Inc.
Wyatt Tarrant & CombsLLp                             Lupel Weininger LLP                                  c/o Denise Knouse-Snyder
250 West Main Street, Suite 1600                     30 N. LaSalle St.                                    61 14th Street
Lexington, KY 40507-1746                             Suite 3520                                           Wheeling, WV 26003-3426
                                                     Chicago, IL 60602-3334

Whale                                                Sara E Williams                                      Neal L Wolf
1521 Jarvis Ave                                      Diamond McCarthy LLP                                 Hanson Bridgett LLP
Elk Grove Village, IL 60007-2401                     909 Fannin                                           425 Market Street
                                                     Houston, TX 77010-1049                               26th Floor
                                                                                                          San Francisco, CA 94105-5401

XEROX                                                XOCOMM                                               YELLOW PAGES
PO Box 802567                                        PO Box 7158                                          PO Box 411450
Chicago, IL 60680-2551                               Pasadena, CA 91109-7158                              Attn: Listing Dept
                                                                                                          Melbourne, FL 32941-1450


Jonathan W. Young
Locke Lord LLP
111 South Wacker Drive
Chicago, IL 60606-4409




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


ACURA FINANCIAL SERVICES                             AUDI FINANCIAL SERVICES                              Board of Equalization
PO Box 60001                                         P.O. BOX 3                                           PO Box 942879
City of Industry, CA 91716-0001                      Hillsboro, OR 97123-0003                             Sacramento, CA 94279



DIRECT TV                                            DISCOVER                                             Home Federal Savings Bank
PO Box 60036                                         PO Box 30395                                         Larry McGraw, EVP,COO
Los Angeles, CA 90060-0036                           Salt Lake City, UT 84130-0395                        1016 Civic Center Dr, Suite 300
                                                                                                          Rochester, MN 59901
Internal Revenue Case
                 Service 09-39937         Doc 1154Real Filed  10/15/19Inc.Entered 10/15/19 09:51:15
                                                       Time Resolutions,                    (d)Real Time Desc    MainInc.
                                                                                                         Resolutions,
Insolvency                                            Document           Page
                                                  1349 Empire Central, Suite 150 21 of 21   1349 Empire Central Drive, Suite #150
PO Box 21126                                          PO Box 36655                                         PO Box 36655
Philadelphia, PA 19114-0326                           Dallas, TX 75247                                     Dallas, Texas 75247-4029


SPRINT                                                (d)Sprint Nextel Correspondence                      (d)Sprint Nextel Distribution
PO Box 219554                                         Attn Bankruptcy Dept                                 Attn: Bankruptcy Dept
Kansas City, MO 64121-9554                            PO Box 7949                                          P.O. Box 3326
                                                      Overland Park KS 66207-0949                          Englewood, CO 80155-3326




                                       Addresses marked (c) above for the following entity/entities were corrected
                                            as required by the USPS Locatable Address Conversion System (LACS).


Susquehanna Commercial Finance, Inc.
2 County View Road
Ste 300
Malvern, PA 19355
